DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities: the claim recites “a compound of the formula I” and should recite “a compound of formula I” as this the word “the” is grammatically incorrect and/or unnecessary to the claim.
Claim 18 is also objected to because it contains a period in formula I.1 and the MPEP states that periods are not to be used in claims except at the end of the claim and in abbreviations as this is not an abbreviation this is not a proper use of periods in the claim and should be removed. Applicant’s corrected one of the formula I.1 but did not correct the other one so this objection is maintained at this time.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-20, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menke et al. (US6150303), and further in view of Cambridge MedChem (https://web.archive.org/web/20130113020012/https://www.cambridgemedchemconsulting.com/resources/bioisoteres/).
Applicants claim:
A method for combating phytopathogenic harmful fungi, wherein the fungi, the plants, the soil or seeds to be protected against fungal attack are treated with an effective amount of a compound of the formula I, or an N-oxide or an agriculturally acceptable salt thereof, wherein the compound is defined as disclosed in the instant claim(s).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 16-17, 19-20, 22-23, 25, 26, Menke teaches similar compounds to those instantly claimed, specifically wherein applicant’s Q2 is CH2 or C(Halogen)2, as applicant’s Q2 corresponds to Menke’s R3 and R4 which can both be halogens and wherein R4 is preferably halogen, and applicant’s Q1 corresponds to R1 in Menke and can be C1 haloalkyl group, preferably CF3; applicant’s OR corresponds to Menke’s X-R which is preferably OH; A corresponds to Menke’s phenyl group which can be substituted or unsubstituted and applicant’s m is 0/preferably 0/not present in Menke’s compounds and n is 1 as R7 is present and corresponds to applicant’s RA, and is a halogen, applicant’s W corresponds to Menke’s  R8 and is –CON(R32)R33, which corresponds to the instantly claimed amide-R1 bond wherein applicant’s R1 and R2 correspond to R32 and R33 in Menke and are both C1-C6 alkyl or R32 is H and R33 is alkyl, etc. which corresponds to applicant’s R2 and R1 respectively (See abstract; col. 27, ln. 60-67; examples; Col. 1, ln. 5-Col. 2, ln. 12, Col. 2, ln. 28-Col. 2, ln. 62; entire document;) and Menke teaches applying their active agents to soil at rates of 0.001 to 3.0 kg/ha of active agent which overlaps in the instantly disclosed 0.001 to 2 kg/ha that is instantly disclosed for the application rates of the claimed compounds to soil, etc. (See Menke: Col. 41, ln. 19-22, Col. 41, ln. 9-22).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 16-20, 22-26, Menke does not specifically teach examples wherein the amide group is para to the isoxazoline ring, e.g. the position labelled α in Menke (See for instance compounds in Table 1 which have the amide group in the meta position relative to the isoxazoline ring). However, it would have been obvious to have the amide group in the para position of Menke because Menke broadly teaches that R8 and R7 can be interchanged at the α and β labelled positions in their compounds and that all of these compounds are useful for application to soil in rates which overlap those instantly claimed (See Menke: abstract; Col. 1, description of R7 and R8; Col. 1, ln. 5-Col. 2, ln. 12, Col. 2, ln. 28-Col. 2, ln. 62; entire document). Menke also does not teach wherein applicant’s Q2 is CH2 rather than C(Hal)2/CF2 (or exemplify any examples other than CHCl as applicant’s Q2) as is claimed in applicant’s claim 24 (see specific exemplified compounds in table 1). However, it would have been obvious to form CH2 and CF2 groups at applicant’s Q2 because Menke teaches that the both R3 and R4 on the C atom which corresponds Menke’s Q2 can be halogens and that R3 can be H or halogen and R4 can be halogen/is preferably halogen, which includes the claimed F group which is a known bioisosteric replacement for H atoms and vice versa as is evidenced by Cambridge Medchem (see simple replacements). 
	Regarding claim 19, Menke does not teach wherein R7 can be H. However, Menke does teach wherein R7 can be halogens which include fluorine and F and H are known bioisosteres of one another as is taught by Cambridge Medchem, and as such it would have been obvious to one of ordinary skill in the art at the R7 halogen/F group could be switched for a hydrogen because this is a routine bioisosteric replacement that is routinely done by one of ordinary skill in the art when probing the biological activity of compounds. Thus, it would be obvious to make compounds wherein m is 0, e.g. RA is not present in order to form additional pesticidal compounds for use in agriculture and for probing the activity in effort to find additional compounds that exhibit pesticidal/herbicidal activity.
Menke also does not teach wherein their compounds are fungicidal however as this is a property of the claimed compounds and Menke broadly teaches the claimed compounds and homologous variants thereof then it is obvious the compounds disclosed by Menke also exhibit the claimed fungicidal activity because it is known, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Thus, when Menke is applying their compounds which overlap in scope with those instantly claimed in the amounts they disclose to soil, etc. they are obviously already treating/controlling any phytopathogenic fungi in the soil as they teach applying the same amounts of the same and/or very structurally similar compounds to soil and as such would obviously already be accomplishing the claimed method whether or not it was recognized by Menke at the time.  
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to form the claimed compounds and to use them in the claimed methods because Menke broadly teaches the instantly claimed compounds in their scope of herbicidal compounds as is discussed above and that these compounds are useful when applied in the same amounts as are instantly disclosed to soil, and as such the methods of Menke are obviously already accomplishing the claimed method of combating phytopathogenic fungi by applying the claimed compounds because as discussed above , "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
One of ordinary skill in the art would have been motivated to select the claimed compounds from those disclosed in Menke because Menke teaches that these compounds are useful for controlling weeds and as such one of ordinary skill in the art would have been motivated to select the claimed compounds in effort to form and make additional pesticidal compositions for use in pesticidal methods of controlling/combating various pests which affect agriculture (weeds, fungi, etc.).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
Applicants amendments to claims have addressed partially the claim objections that were previously brought up, but the objection is maintained because not all instances of I.1 in the claim were addressed.
Applicant’s amendments to the claims have overcome the previous 112 (b) rejections and these rejections are hereby withdrawn.
Applicant’s arguments with respect to the 103 rejections have been fully considered but are not persuasive at this time. Specifically, applicants argue that their method is directed to combating phytopathogenic fungi with isooxazoline compounds of formula I whereas the prior art Menke is directed to an overlapping scope of the same compounds having an overlapping generic structure which are useful as herbicides and methods of controlling weeds/unwanted vegetation. The examiner respectfully points out that the instantly claimed method contains the following active step treating fungi, plants, soil or seeds to be protected against fungal attack, e.g. application is occurring to the soil, for instance, prior to their being any phytopathogenic fungi present because the soil is to be protected against fungal attack. Therefore, the treatment of Menke with the same compounds as are instantly claimed to soil in the same/overlapping amounts as are instantly claimed is accomplishing applicants method as the claims are currently written at this time.

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616